Exhibit 10.2

HEALTHEASE OF FLORIDA, INC. Medicaid HMO Contract

AHCA CONTRACT NO. FA521
AMENDMENT NO. 8

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:



  1.   Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $833,550,430.00, (an increase of $12,618,094.00), subject
to the availability of funds.

2. Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table
1, is hereby

amended to now read:

Table 1 Projected Enrollment

         
County
  Maximum Enrollment Level

 
       
BREVARD
    14,000  
 
       
BROWARD
    13,500  
 
       
CALHOUN
    800  
 
       
CITRUS
    7,500  
 
       
DUVAL
    55,000  
 
       
ESCAMBIA
    18,000  
 
       
GADSDEN
    3,500  
 
       
HIGHLANDS
    3,000  
 
       
HILLSBOROUGH
    18,000  
 
       
JEFFERSON
    1,000  
 
       
LAKE
    7,000  
 
       
LEON
    7,000  
 
       
LIBERTY
    400  
 
       
MADISON
    1,500  
 
       
MANATEE
    6,000  
 
       
MARION
    20,000  
 
       
MARTIN
    5,000  
 
       
MIAMI-DADE
    25,000  
 
       
ORANGE
    25,000  
 
       
OSCEOLA
    8,000  
 
       
PALM BEACH
    10,500  
 
       
PASCO
    6,000  
 
       
PINELLAS
    9,000  
 
       
POLK
    10,000  
 
       
PUTNAM
    6,000  
 
       
SANTA ROSA
    4,000  
 
       
SARASOTA
    3,000  
 
       
SEMINOLE
    4,000  
 
       
VOLUSIA
    15,000  
 
       
WAKULLA
    1,000  
 
       

AHCA Contract No. FA521, Amendment No. 8, Page 1 of 6

AHCA Form 2100-0002 (Rcv. NOV03)

HEALTHEASE OF FLORIDA, INC. Medicaid HMO Contract



  3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 2 is hereby amended to now read as follows:

Table 2
Age-banded Capitation Rates for all Agency Areas of the State.

July 1, 2005 through August 31, 2005 — Estimated HMO rates; not for use unless
approved by CMS.

                                                                               
 
Area 04 General Rates Plan -
          015019335(VOLUSIA)                                                    
            BTHMO+ 2MO 3MO-llMO 1-5   6-13 14-20 (F) 14-20(M) 21-54 (F)21-54 (M)
                          55-64   65+                        
TANF/FC/SOBRA
  877.98   175.54   86.37       55.47     120.97   62.05     234.40          
152.22   317.36           317.36                 SSI/No Medicare   8571.85  
1495.58   383.99 199.57 218.39 218.39 659.82
          659.82 620.93           620.93                 SSI/Part B333.59  
333.59   333.59 333.59 333.59 333.59 333.59
          333.59 333.59           333.59                         SSI/Part A & B
  294.49   294.49   294.49 294.49 294.49 294.49 294.49
          294.49 294.49           205.57                
205.57
                                                                               
Area 07 General Rates Plan -
          015019308(BREVARD)                                                    
           
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  894.04   178.56   87.80   56.33   122.97   63.04   238.18   154.51   322.34  
322.34
SSI/No Medicare
  8976.51   1573.97   404.51   212.74   232.25   232.25   701.12   701.12  
661.11   661.11
SSI/Part B
  308.90   308.90   308.90   308.90   308.90   308.90   308.90   308.90   308.90
  308.90
SSI/Part A & B
  284.51   284.51   284.51   284.51   284.51   284.51   284.51   284.51   284.51
  198.54 Area 09 General Rates Plan -           015019324(MARTIN) 015019339(PALM
BEACH)
                                                       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (P)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  850.65   169.56   83.32   53,28   116.63   59.62   225.69   146.30   304.86  
304.86
SSI/No Medicare
  9123.67   1599.06   410.92   216.11   235.92   235.92   711.70   711.70  
670.95   670.95
SSI/Part B
  288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69
  288.69
SSI/Part A & B
  317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25
  221.58
Area 10 General Rates Plan -
          015019337(BROWORD)                                                    
           
 
  BTHM0+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  854.17   170.86   84.11   54.07   117.82   60.56   228.53   148.48   309.80  
309.80
SSI/No Medicare
  11134.67   1955.18   502.14   264.85   289.15   289.15   873.08   873.08  
823.33   823.33
SSI/Part B
  316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19
  316.19
SSI/Part A & B
  341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03
  238.55
Area 11 General Rates plus Transportation

          Plan - 015019338(DADE)                                                
       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  1112.08   221.47   108.96   69.38   152.49   77.84   294.30   190.48   396.50
  396.50
SSI/No Medicare
  12145.44   2131.38   551.08   286.49   314.89   314.89   952.30   952.30  
894.10   894.10
SSI/Part B
  455.34   455.34   455.34   455.34   455.34   455.34   455.34   455.34   455.34
  455.34
SSI/Part A & B
  433.96   433.96   433.96   433.96   433.96   433.96   433.96   433.96   433.96
  299.72

September 1, 2005 through December 3 l, 2005 — Estimated HMO rates; not for use
unless
approved by CMS.

                                                                               
 
Area 04 General Rates Plan -

  015019335(VOLUSIA)                                                            
   
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  877.98   175.54   86.37   55.47   120.97   62.05   234.40   152.22   317.36  
317.36
SSI/No Medicare
  8571.85   1495.58   383.99   199.57   218.39   218.39   659.82   659.82  
620.93   620.93
SSI/Part B
  333.59   333.59   333.59   333.59   333.59   333.59   333.59   333.59   333.59
  333.59
SSI/Part A & B
  294.49   294.49   294.49   294.49   294.49   294.49   294.49   294.49   294.49
  205.57 Area 09 General Rates Plan -
  015019324(MARTIN) 015019339(PALM BEACH)
                                                       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  850.65   169.56   83.32   53.28   116.63   59.62   225.69   146.30   304.86  
304.86
SSI/No Medicare
  9123.67   1599.06   410.92   216.11   235.92   235.92   711.70   711.70  
670.95   670.95
SSI/Part B
  288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69   288.69
  288.69
SSI/Part A & B
  317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25   317.25
  221.58
Area 10 General Rates Plan -

  015019337(BROWARD)                                                            
   
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  854.17   170.86   84.11   54.07   117.82   60.56   228.53   148.48   309.80  
309.80
SSI/No Medicare
  11134.67   1955.18   502.14   264.85   289.15   289.15   873.08   873.08  
823.33   823.33
SSI/Part B
  316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19   316.19
  316.19
SSI/Part A & B
  341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03   341.03
  238.55

January 1, 2006 through June 30, 2006 — Estimated HMO rates; not for use unless
approved by
CMS.

AHCA Contract No. FA521, Amendment No. 8, Page 2 of 6

AHCA Form 2100-0002 (Rev. NOV03)

                                                                               
  HEALTHEASE OF FLORIDA, INC.                                                  
Medicaid HMO Contract                
Area 04 General Rates Plan -

  015019335(VOLUSIA)                                                            
   
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  877.98   175.54   86.37   55.47   120.97   62.05   234.40   152.22   317.36  
317.36
SSI/No Medicare
  8571.85   1495.58   383.99   199.57   218.39   218.39   659.82   659.82  
620.93   620.93
SSI/Part B
  207.10   207.10   207.10   207.10   207.10   207.10   207.10   207.10   207.10
  207.10
SSI/Part A & B
  77.20   77.20   77.20   77.20   77.20   77.20   77.20   77.20   77.20   67.39
Area 09 General Rates Plan -
  015019324(MARTIN) 015019339(PALM BEACH)
                                                       
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  850.65   169.56   83.32   53.28   116.63   59.62   225.69   146.30   304.86  
304.86
SSI/No Medicare
  9123.67   1599.06   410.92   216.11   235.92   235.92   711.70   711.70  
670.95   670.95
SSI/Part B
  179.44   179.44   179.44   179.44   179.44   179.44   179.44   179.44   179.44
  179.44
SSI/Part A & B
  76.11   76.11   76.11   76.11   76.11   76.11   76.11   76.11   76.11   66.48
Area 10 General Rates Plan -

  015019337(BROWARD)                                                            
   
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
T/~NF/FC/SOBRA
  854.17   170.86   84.11   54.07   117.82   60.56   228.53   148.48   309.80  
309.80
SSI/No Medicare
  11194.67   1955.18   502.14   264.88   289.15   289.15   873.08   873.08  
823.93   823.33
SSI/Part B
  205.90   205.90   205.90   205.90   205.90   205.90   205.90   205.90   205.90
  205.90
SSI/Part A & B
  81.99   81.99   81.99   81.99   81.99   81.99   81.99   81.99   81.99   71.59

4. Attachment I, section 90.0, Payment and Authorized Enrollment Levels, Table 3
is hereby amended to

now read as follows:

Table 3
Age-banded Capitation Rates for all Agency Areas of the State.

                                                                               
  Area 01 General Rates plus Mental Health
          Plan — O15019314 (ESCAMBIA) 015019331(SANTA ROSA)
                                               
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  856.86   169.64   84.58   64.23   128.66   71.38   227.66   148.26   303.38  
303.38
SSI/No Medicare
  8379.21   1456.20   384.40   263.28   284.40   284.40   732.06   732.06  
631.82   631.82
SSI/Part B
  367.49   367.49   367.49   367.49   367.49   367.49   367.49   367.49   367.49
  367.49
SSI/Part A & B
  331.54   331.54   331.54   331.64   331.54   331.54   331.54   331.54   331.54
  236.11

Area 02 General Rates plus Mental Health Plan — 015Ol9315
(GADSDEN) 015019318(JEFFERSON) 015019320(LEON) 015019322(MADISON)
015019336(WAKULLA) 015019340 (CALHOUN) 015019342 (LIBERTY)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    856.87       169.66       85.36       69.25       128.93       71.65      
226.56       147.16       302.78       302.78  
SSI/No Medicare
    8379.20       1456.19       388.93       278.27       264.36       264.36  
    690.25       690.25       621.15       621.15  
SSI/Part B
    380.79       380.79       380.79       380.79       380.79       380.79    
  380.79       380.79       380.79       380.79  
SSI/Part A & B
    328.39       328.39       328.39       328.99       328.39       328.39    
  328.39       328.39       328.39       232.96   Area 03 General Rates plus
Mental Health
          Plan - 015019309(CITRUS) 015019319(LAKE) 015019323
(MARION) 015019329(PUTNAM)
                               
 
  BTHMO+2MO
  3MO-11MO     1-8       6-13       14-20 (F)     14-20 (M)     21-84 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    956.51       190.37       94.52       67.12       136.49       72.38      
254.10       164.92       342.33       342.33  
SSI/No Medicare
    8796.56       1536.63       401.17       243.67       248.87       248.87  
    702.91       702.91       649.30       649.30  
SSI/Part B
    356.54       356.54       356.54       356.54       356.54       356.54    
  356.54       356.54       356.54       356.54  
SSI/Part A & B
    299.65       299.65       299.65       299.65       299.65       299.65    
  299.65       299.65       299.65       211.35  
Area 04 General Rates plus Mental Health

          Plan - 015019313(DUVAL)                                              
         
 
  BTHM0+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    877.99       175.55       87.56       63.92       127.39       68.47      
235.93       153.75       318.93       318.93  
SSI/NO Medicare
    8571.86       1495.59       394.00       254.46       252.62       252.62  
    694.02       694.02       635.24       635.24  
SSI/Part B
    342.17       342.17       342.17       342.17       342.17       342.17    
  342.17       342.17       342.17       342.17  
SSI/Part A & B
    311.96       311.96       311.96       311.96       311.96       311.96    
  311.96       311.96       311.96       223.04  
Area 05 General Rates plus Mental Health

          Plan - 015019302(PASCO)   015019303(PINELLAS)                        
                       
 
  BTHM0+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    332.63       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       321.24       321.24       321.24    
  321.24       321.24       321.24       227.10  

Area 06 General Rates plus Mental Health Plan — 015019300(HILLSBOROUGH)
015019301(MANATEE) 015019304(POLK) 015019317 (HIGHLANDS)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8636.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       319.38       319.38       319.38       319.38       319.38    
  319.38       319.38       319.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46  

AHCA Contract No. FA521, Amendment No. 8, Page 3 of 6

AHCA Form 2100-0002 (Rev. NOV03)

1

                                                                               
  HEALTHEASE OF FLORIDA, INC.                                                  
        Medicaid HMO Contract                
Area 07 General Rates plus Mental Health

          Plan - 015019327(ORANGE)   015019328(OSCEOLA)                  
015019333(SEMINOLE)                        
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  894.05   178.57   89.54   68.64   132.32   72.39   240.41   156.74   324.62  
324.62
SSI/No Medicare
  8976.52   1573.98   414.04   264.97   264.82   264.82   733.66   733.66  
674.72   674.72
SSI/Part B
  312.78   312.78   312.78   312.78   312.78   312.78   312.78   312.78   312.78
  312.78
SSI/Part A & B
  296.22   296.22   296.22   296.22   296.22   296.22   296.22   296.22   296.22
  210.25 Area 08 General Rates plus Mental Health
          Plan - 015019332(SARASOTA)
                                               
 
  BTHMO+2MO
  3MO-11MO   1-5   6-13   14-20 (F)   14-20 (M)   21-54 (F)   21-54 (M)   55-64
  65+
TANF/FC/SOBRA
  785.53   156.86   78.13   56.61   113.39   60.74   210.44   136.92   284.23  
284.23
SSI/No Medicare
  8247.94   1440.21   376.25   229.28   234.06   234.06   659.32   659.32  
608.59   608.59
SSI/Part B
  313.20   313.20   313.20   313.20   313.20   313.20   313.20   313.20   313.20
  313.20
SSI/Part A & B
  297.40   297.40   297.40   297.40   297.40   297.40   297.40   297.40   297.40
  210.20

September 1, 2005 through December 31, 2005 — Estimated HMO rates; not for use
unless approved by CMS.

Area 01 General Rates plus Mental Health Plan — 015019314(ESCAMBIA)
015019331(SANTA ROSA)

                                                                               
 
 
  BTHM0+2MO
  3MO-11MO     1-5       6-13       14-20 (P)     14-20 (M)     21-54 (P)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    856.86       169.64       84.58       64.23       128.66       71.38      
227.66       148.26       303.38       303.38  
SSI/NO Medicare
    8379.21       1456.20       384.40       263.28       284.40       284.40  
    732.06       732.06       631.82       631.82  
SSI/Part B
    367.49       367.49       367.49       367.49       367.49       367.49    
  367.49       367.49       367.49       367.49  
SSI/Part A & B
    331.54       331.54       331.54       331.54       331.54       331.54    
  331.54       331.54       331.54       236.11  

Area 02 General Rates plus Mental Health Plan — 015019315(GADSDEN)
015019318(JEFFERSON) 015019320(LEON) 015019322(MADISON) 015019336(WAKULLA)
015019340(CALHOUN) 015019342(LIBERTY)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    856.87       169.65       85.36       69.25       128.93       71.65      
226.56       147.16       302.78       302.78  
SSI/No Medicare
    8379.20       1456.19       388.93       278.27       264.36       264.36  
    690.25       690.25       621.15       621.15  
SSI/Part B
    380.79       380.79       380.79       380.79       380.79       380.79    
  380.79       380.79       380.79       380.79  
SSI/Part A & B
    328.39       328.39       328.39       328.39       328.39       328.39    
  328.39       328.39       328.39       232.96  

Area 03 General Rates plus Mental Health Plan — 015019309(CITRUS)
015019319(LAKE) 015019323(MARION) O15019329 (PUTNAM)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (P)    
21-54 (M)     55-64       65+  
TANF/PC/SOBRA
    956.51       190.37       94.52       67.12       136.49       72.38      
254,10       164.92       342.33       342.33  
SSI/NO Medicare
    8796.56       1536.63       401.17       243.67       248.87       248.87  
    702.91       702.91       649.30       649.30  
SSI/Part B
    356.54       356.54       356.54       356.54       356.54       356.54    
  356.54       356.54       356.54       356.54  
SSI/Part A & B
    299.65       299.65       299.65       299.65       299.65       299.65    
  299.65       299.65       299.65       211.35  

Area 04 General Rates plus Mental Health Plan — 015019313(DUVAL)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    877.99       175.55       87.56       63.92       127.39       68.47      
235.93       153.75       318.93       318.93  
SSI/NO Medicare
    8571.86       1495.59       394.00       254.46       252.62       252.62  
    694.02       694.02       635.24       635.24  
SSI/Part B
    342.17       342.17       342.17       342.17       342.17       342.17    
  342.17       342.17       342.17       342.17  
SSI/Part A & B
    311.96       311.96       311.96       311.96       311.96       311.96    
  311.96       311.96       311.96       223.04  

Area 05 General Rates plus Mental Health Plan — 015019302(PASCO)
015019303(PINELLAS)

                                                                               
 
 
  BTHM0+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/NO Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    332.63       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       321.24       321.24       321.24    
  321,24       321.24       321.24       227.10  

Area 06 General Rates plus Mental Health Plan — 015019300(HILLSBOROUGH)
015019301(MANATEE) 015019304(POLK) 015019317(HIGHLANDS)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       319.38       319.38       319.38       319.38       319.38    
  319.38       319.38       319.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46  

Area 07 General Rates plus Mental Health Plan — 015019308(BREVARD)
015019327(ORANGE) 015019328(OSCEOLA) 015019333(SEMINOLE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/NO Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    312.78       312.78       312.78       312.78       312.78       312.78    
  312.78       312.78       312.78       312.78  
SSI/Part A & B
    296.22       296.22       296.22       296.22       296.22       296.22    
  296.22       296.22       296.22       210.25  

Area 08 General Rates plus Mental Health Plan — 015019332(SARASOTA)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/NO Medicare
    8247,94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    313.20       313.20       313.20       313.20       313.20      
313.20    313.20       313.20       313.20       313.20          
SSI/Part A & B
    297.40       297.40       297.40       297.40       297.40       297.40    
  297.40       297.40       297.40       210.20  

AHCA Contract No. FA521, Amendment No. 8, Page 4 of 6

AHCA Form 2100-0002 (Rev. NOV03)

                                                                               
  HEALTHEASE OF FLORIDA, INC.                                                  
Medicaid HMO Contract                 Area 11General Rates plus Mental Health
plus Transportation Plan - 015019338(DADE)
                                                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    1112.09       221.48       110.76       82.14       162.18       87.53      
296.62       192.80       398.87       398.87  
SSI/No Medicare
    12145.45       2131.39       560.13       336.09       345.82       345.82  
    983.20       983.20       907.03       907.03  
SSI/Part B
    462.31       462.31       462.31       462.31       462.31       462.31    
  462.31       462.31       462.31       462.31  
SSI/Part A & B
    439.76       439.76       439.76       439.76       439.76       439.76    
  439.76       439.76       439.76       305.52  

January 1, 2006 through June 30, 2006 — Estimated HMO rates; not for use unless
approved by CMS.

                                                                               
  Area 01 General Rates plus Mental Health Plan - 015019314(ESCAMBIA)
015019331(SANTA ROSA)
                                                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54(F) 21-54
(M)     55-64 65+                  
TANF/FC/SOBRA
    856.86       169.64       84.58       64.23       128.66       71.38      
227.66       148.26       303.38       303.38  
SSI/NO Medicare
    8379.21       1456.20       384.40       263.28       284.40       284.40  
    732.06       732.06       631.82       631.82  
SSI/Part B
    221.62       221.62       221.62       221.62       221.62       221.62    
  221.62       221.62       221.62       221.62  
SSI/Part A & B
    94.39       94.39       94.39       94.39       94.39       94.39      
94.39       94.39       94.39       84.53  

Area 02 General Rates plus Mental Health Plan — 015019315(GADSDEN) 015019318
(JEFFERSON) 015019320 (LEON) 015019322(MADISON) 015019336(WAKULLA)
015019340(CALHOUN) 015019342(LIBERTY)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    856.87       169.65       85.36       69.25       128.93       71.65      
226.56       147.16       302.78       302.78  
SSI/No Medicare
    8379.20       1456.19       388.93       278.27       264.38       264.36  
    690.25       690.25       621.15       621.15  
SSI/Part B
    234.92       234.92       234.92       234.92       234.92       234.92    
  234.92       234.92       234.92       234.92  
SSI/Part A & B
    91.24       91.24       91.24       91.24       91.24       91.24      
91.24       91.24       91.24       81.38   Area 03 General Rates plus Mental
Health
          Plan - 015019309(CITRUS) 015019319(LAKE) 015019323
(MARION) 015019329(PUTNAM)
                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    956.51       190.37       94.52       67.12       136.49       72.38      
254.10       164.92       342.33       342.33  
SSI/No Medicare
    8796.56       1536.63       401.17       243.67       248.87       248.87  
    702.91       702.91       649.30       649.30  
SSI/Part B
    237.65       237.65       237.65       237.65       237.65       237.65    
  237.65       237.65       237.65       237.65  
SSI/Part A & B
    83.24       83.24       83.24       83.24       83.24       83.24      
83.24       83.24       83.24       73.70  
Area 04 General Rates plus Mental Health

          Plan - 015019313 (DUVAL)                                              
         
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    877.99       175.55       87.56       63.92       127.39       68.47      
235.93       153.75       318.93       318.93  
SSI/No Medicare
    8571.86       1495.59       394.00       254.46       252.62       252.62  
    694.02       694.02       635.24       635.24  
SSI/Part B
    215.68       215.68       215.68       215.68       215.68       215.68    
  215.68       215.68       215.68       215.68  
SSI/Part A & B
    94.67       94.67       94.67       94.67       94.67       94.67      
94.67       94.67       94.67       84.86  
Area 05 General Rates plus Mental Health

          Plan - 015019302(PASCO)   015019303(PINELLAS)                        
                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    919.98       183.43       91.15       64.87       131.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    735.80       735.80       681.19       681.19  
SSI/Part B
    214.59       214.59       214.59       214.59       214.59       214.59    
  214.59       214.59       214.59       214.59  
SSI/Part A & B
    83.91       83.91       83.91       83.91       83.91       83.91      
83.91       83.91       83.91       74.53   Area 06 General Rates plus Mental
Health
  Plan - 015019300(HILLSBOROUGH) 015019301(MANATEE) 015019304(POLK)
015019317(HIGHLANDS)
                                       
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       282.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    201.26       201,26       201.26       201.26       201.26       201.26    
  201.26       201.26       201.26       201.26  
SSI/Part A & B
    73.23       73.23       73.23       73.23       73.23       73.23      
73.23       73.23       73.23       64.45   Area 07 General Rates plus Mental
Health
          Plan - 015019308 (BREVA—D) O15019327 (ORANGE) 015019328(OSCEOLA)
015019333 (SEMINOLE)
                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    894.05       178.57       89.54       68.64       132.32       72.39      
240.41       156.74       324.62       324.62  
SSI/No Medicare
    8976.52       1573.98       414.04       264.97       264.82       264.82  
    733.66       733.66       674.72       674.72  
SSI/Part B
    203.20       203.20       203.20       203.20       203.20       203.20    
  203.20       203.20       203.20       203.20  
SSI/Part A & B
    84.13       84.13       84.13       84.13       84.13       84.13      
84.13       84.13       84.13       74.97   Area 08 General Rates plus Mental
Health
          Plan - 015019332(SARASOTA)
                                               
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    191.91       191.91       191.91       191.91       191.91       191.91    
  191.91       191.91       191.91       191.91  
SSI/Part A & B
    77.95       77.95       77.95       77.95       77.95       77.95      
77.95       77.95       77.95       69.13  

Area 11 General Rates plus Mental Health plus Transportation Plan —
015019338(DADE)

                                                                               
 
 
  BTHMO+2MO
  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    1112.09       221.48       110.76       82.14       162.18       87.53      
296.62       192.80       398.87       398.87  
SSI/No Medicare
    12145.45       2131.39       560.13       336.09       345.82       345.82  
    983.20       983.20       907.03       907.03  
SSI/Part B
    280.88       280.88       280.88       280.88       280.88       280.88    
  280.88       280.88       280.88       280.88  
SSI/Part A & B
    131.46       131.46       131.46       131.46       131.46       131.46    
  131.46       131.46       131.46       109.55  

AHCA Contract No. FA521, Amendment No. 8, Page 5 of 6

AHCA Form 2100-0002 (Rev. NOV03)

HEALTHEASE OF FLORIDA, INC. Medicaid HMO Contract



  5.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $833,550,430.00 (an increase of $12,618,094.00)
expressed on page seven of this contract.



  6.   This amendment shall begin on September 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 6 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

HEALTHEASE OF FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR

HEALTH CARE ADMINISTRATION

     
SIGNED
BY:/s/ Todd S. Farha     
  SIGNED
BY:     [Illegible]     
 
   

NAME: Todd S. Farha NAME: Alan Levine

         
TITLE: President & CEO
  TITLE: Secretary  

 
             

 
       
DATE: 8/31/05
  DATE:   9/1/05
 
       

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

AHCA Contract No. FA521, Amendment No. 8, Page 6 of 6

AHCA Form 2100-0002 (Rev. NOV03)

2